January 19, 2021
       January 19, 2021




       January 19, 2021




                                                                      Supreme Court

                                                                      No. 2019-140-Appeal.
                                                                      (PC 13-5564)

                          Tammi Sousa et al.           :

                                  v.                   :

      Gilbert Roy, Jr., individually and as            :
       Trustee of The Gilbert F. Roy, Jr.
           Residence Trust—2005.                       :



                           NOTICE: This opinion is subject to formal revision
                           before publication in the Rhode Island Reporter. Readers
                           are requested to notify the Opinion Analyst, Supreme
                           Court of Rhode Island, 250 Benefit Street, Providence,
                           Rhode Island 02903, at Telephone (401) 222-3258 or
                           Email opinionanalyst@courts.ri.gov, of any typographical
                           or other formal errors in order that corrections may be
                           made before the opinion is published.
                                                           Supreme Court

                                                           No. 2019-140-Appeal.
                                                           (PC 13-5564)

           Tammi Sousa et al.               :

                    v.                      :

   Gilbert Roy, Jr., individually and as    :
    Trustee of The Gilbert F. Roy, Jr.
        Residence Trust—2005.               :

                 Present: Suttell, C.J., Flaherty, and Robinson, JJ.

                                   OPINION

      Chief Justice Suttell, for the Court. The plaintiffs, Tammi Sousa (Sousa)

and Charles G. Thibeault III (Thibeault) (collectively plaintiffs), appeal from the

grant of judgment as a matter of law in favor of the defendant, Gilbert F. Roy, Jr.,

individually and as trustee of The Gilbert F. Roy, Jr. Residence Trust—2005

(defendant). This case came before the Supreme Court pursuant to an order directing

the parties to appear and show cause why the issues raised in this appeal should not

be summarily decided. After considering the parties’ written and oral submissions

and reviewing the record, we conclude that cause has not been shown and that this

case may be decided without further briefing or argument. For the reasons set forth

in this opinion, we affirm the judgment of the Superior Court.




                                           -1-
                                          I

                                 Facts and Travel

      Prior to their respective deaths, Flora I. Roy and Gilbert Roy, Sr., owned a

house located at 44 Ashburne Street in Pawtucket (the property).1 In approximately

1989, the couple’s daughter, Linda Mary Roy, contributed funds to build an addition

onto the property. After the addition was built, Linda lived at the property with her

children, who are the plaintiffs in this matter.   Gilbert, Sr., died in 1997, and, in

1998, Flora signed a quitclaim deed conveying the property to defendant, who is

Linda’s brother, with a reserved life estate for herself. Flora also executed a will,

bequeathing to Linda her car and $25,000, bequeathing to defendant her kitchen set,

and bequeathing the rest and residue of her estate to Linda and defendant in equal

shares. Flora then gave the will to defendant, enclosed in an envelope. In 2005,

defendant conveyed his legal ownership in the property to himself, as trustee of the

Gilbert F. Roy, Jr. Residence Trust—2005.

      Flora lived on the property until her death in 2010. Following Flora’s death,

defendant and his wife moved onto the property, where Linda continued to live. The

plaintiffs allege that in 2011 defendant signed a statement acknowledging that Linda

was “entitled to 50% of the proceeds, at the time of a sale and minus all expenses



1
 Aside from defendant, this opinion will refer to family members who share the last
name Roy by their first names to avoid confusion. No disrespect is intended.

                                        -2-
that [defendant had] incurred for the property” (the statement). The plaintiffs further

allege that, following Linda’s death in 2012, they asked defendant to sell the property

and to distribute the sale proceeds, but defendant refused to do so and continued to

live at the property.

      The plaintiffs thereafter filed a complaint in Providence County Superior

Court, asking for a declaratory judgment that defendant was holding the property in

a constructive trust for their benefit, with plaintiffs having “the right upon the sale

of the real estate to $25,000.00 of the sale proceeds plus one-half of the balance of

the sale proceeds[,]” and asking the court to order defendant to convey a co-tenancy

interest to them. The plaintiffs further asked that, if defendant refused to sell the

property, the court appoint a commissioner to do so. They also asked for monetary

damages and asserted claims of promissory estoppel and unjust enrichment.

      According to plaintiffs’ amended complaint, after Gilbert, Sr.’s death, Flora

conveyed the property to defendant,

             “but with the family intention and understanding that
             Linda owned one-half of the house and that upon the
             eventual sale of the house either at her direction or
             following her death that she or plaintiffs would be due
             $25,000.00 to compensate Linda for her contribution of
             the funds for the house addition, and that the balance of
             the sale proceeds would be equally shared, one-half to
             Linda or her children if Linda died before the sale, and
             one-half to defendant or as he might designate if he died
             before the sale.”



                                         -3-
      The plaintiffs called five witnesses at the jury trial: defendant; Sousa;

Thibeault; defendant’s wife; and Edward Stachurski, a licensed real estate broker

and certified general appraiser.

      The defendant testified that, although Flora gave him an envelope containing

her will, he did not open the envelope until 2005, when he met with his attorney to

execute his own will. The defendant also testified that, until that day in 2005, he

was not aware that he owned the property; according to defendant, his mother had

not discussed the conveyance with him. He testified that he did not make any

statements to his mother to influence her to sign the deed to the property over to him

in 1998, nor did he discuss with her any issue concerning ownership of the property

or the distribution of any proceeds upon its eventual sale.

      The defendant additionally testified that, due to Linda’s “nagging[,]” he wrote

the statement, dated March 9, 2011, that acknowledged that his sister was “entitled

to 50 percent of the proceeds, at the time of sale minus all the expenses that I have

incurred for the property[,]” and that, if she did not survive defendant, plaintiffs

would be given her share. He described it as “a proposal” and his “offer to her[,]”

and that he was “waiting for her to sign it so as to make some kind of a deal.” He

testified that Linda altered the statement by inserting the words “after your death[,]”

meaning Linda’s death, handed it back to him, and said it was “[n]ot acceptable”

because she did not want her children to have to pay any expenses. According to


                                         -4-
defendant, there were no further discussions about the statement. He testified that,

after Linda died, he denied possession of the property to plaintiffs because “it was

[his] house.”

      Sousa testified that, at some point in 1990 or 1991, there was a family

conversation involving Linda, Flora, and Gilbert, Sr., about the money Linda had

contributed to the addition on the property. She testified that her grandparents told

Linda that she would get extra money, approximately $25,000, from the sale of the

property for her contribution, and that “they’d split the house.” Sousa testified that

defendant was not part of these discussions and would not have known about the

understanding.    Additionally, Sousa testified that Gilbert, Sr., said that her

stepfather, Linda’s husband, “was no good, he was a drunk and a gambler,” and that

“they didn’t want him to be able to take anything of my mother’s.”

      Sousa further testified that she encouraged Linda to get something in writing

about her partial ownership of the property, after defendant moved in, so that her

mother would be protected. Sousa thereafter identified the statement, which was

given to her by Linda on March 10, 2011. Sousa testified that Linda thought she and

her children were “all set” after defendant signed the statement “acknowledg[ing

Linda’s] interest in the house[,]” “[e]xcept for the $25,000 that wasn’t on it.”

      Similar to Sousa, Thibeault testified that his grandfather stated that his

stepfather was “not getting any of this property because the way he is, so your mom’s


                                         -5-
name is not going on anything.” He testified that defendant was not present at any

family conversations between 1990 and 1998 regarding the property and Linda’s

interest in the property. He also testified that he remembered defendant, between

2010 and 2012, saying to Thibeault and Linda: “I will take care of you guys, you

guys get 50 percent of the house, an extra 25,000, and I’m not even interested in the

house because I’m retiring and moving to Florida because I own seven properties

there.” He further testified that defendant told him, “The only reason why your mom

is not on here is because of” his stepfather.

      Edward Stachurski was qualified as “an expert in the field” of real estate

appraisal. He testified that in 2018 plaintiffs asked him to appraise the fair rental

value of the property, which he estimated was $1,800 per month between 2012 and

2018. The plaintiffs’ attorney then asked Stachurski whether they had also requested

the fair market value appraisal of the property as it is now and what it was without

the addition, to which defendant objected because defendant was not given advance

notice that there was “a change in the charge for valuation[.]” The plaintiffs

conceded that there had not been discovery on this issue, and the trial justice ruled

that the witness could not testify as to the fair market value of the property.

      After the conclusion of plaintiffs’ presentation of their case, defendant moved

for judgment as a matter of law, pursuant to Rule 50 of the Superior Court Rules of

Civil Procedure. In her bench decision on the motion, the trial justice first addressed


                                         -6-
the constructive trust claim, finding that there was “no evidence on this record, direct

or circumstantial, indicating that [defendant] promised his mother that he would care

for Linda[,]” nor was there any evidence that he “knew of the family understanding

with respect to the property.” She ultimately found that there was no evidence that

defendant “procured the property by a conscious false representation to his

mother[,]” and she, therefore, ruled that a constructive trust had not arisen.

      Next, the trial justice addressed the promissory estoppel claim, finding that

there was “no clear and unambiguous promise” created by the statement. She found

that, because plaintiffs had failed to satisfy the prongs of promissory estoppel, the

doctrine did not apply.

      Finally, the trial justice addressed plaintiffs’ claim for unjust enrichment. She

noted that, for an unjust enrichment claim, a “plaintiff must confer a benefit upon

the defendant” and she found that this did not happen in the instant case.

      Accordingly, the trial justice granted defendant’s motion for judgment as a

matter of law and entered an order to that effect. Final judgment was entered on

February 12, 2019. The plaintiffs timely appealed.

                                          II

                                Standard of Review

      “In reviewing a trial justice’s decision on a motion for judgment as a matter

of law, this Court is bound to follow the same rules and legal standards as govern


                                         -7-
the trial justice.” Lemont v. Estate of Ventura, 157 A.3d 31, 36 (R.I. 2017) (quoting

Roy v. State, 139 A.3d 480, 488 (R.I. 2016)). “The trial justice, and consequently

this Court, must examine the evidence in the light most favorable to the nonmoving

party, without weighing the evidence or evaluating the credibility of witnesses, and

draw from the record all reasonable inferences that support the position of the

nonmoving party.” Id. (brackets omitted) (quoting Roy, 139 A.3d at 488). Therefore,

“a trial justice should enter judgment as a matter of law when the evidence permits

only one legitimate conclusion in regard to the outcome.” Id. (quoting Roy, 139 A.3d

at 488).

                                          III

                                      Discussion

      On appeal, plaintiffs argue that the trial justice committed three errors. First,

plaintiffs assert that the trial justice misapplied the law of constructive trusts to the

facts. Second, with respect to their promissory estoppel claim, plaintiffs contend

that the trial justice improperly found the alleged contract to be ambiguous and

unenforceable. Third, plaintiffs maintain that the trial justice erred in her analysis

of plaintiffs’ unjust enrichment claim and in limiting plaintiffs’ examination of

Stachurski regarding the appreciation in value of the property created by the

addition. We address these claims of error seriatim.




                                          -8-
                                             A

                                  Constructive Trust

       The plaintiffs first assert that the trial justice misapplied the law of

constructive trusts to the facts of this case. Specifically, plaintiffs argue that the trial

justice applied the wrong caselaw and that she overlooked “the clear and convincing

evidence presented at trial[.]” In making this argument, they point to defendant’s

knowledge of the family understanding, as evidenced by the statement.

       “This Court previously has held that ‘the underlying principle of a

constructive trust is the equitable prevention of unjust enrichment of one party at the

expense of another in situations in which legal title to property was obtained by fraud

or in violation of a fiduciary or confidential relationship.’” Connor v. Schlemmer,

996 A.2d 98, 109 (R.I. 2010) (brackets omitted) (quoting Dellagrotta v. Dellagrotta,

873 A.2d 101, 111 (R.I. 2005)).           “To demonstrate that the imposition of a

constructive trust is appropriate, ‘a plaintiff is required to show by clear and

convincing evidence (1) that a fiduciary duty existed between the parties and (2) that

either a breach of a promise or an act involving fraud occurred as a result of that

relationship.’” Id. (quoting Manchester v. Pereira, 926 A.2d 1005, 1013 (R.I.

2007)). “With respect to real property there must be some element of fraudulent

conduct by the person in possession of the property in procuring the conveyance in

order for a constructive trust to arise.” Curato v. Brain, 715 A.2d 631, 634 (R.I.


                                           -9-
1998). “The actual existence of any fraudulent intent need not be shown because

the breach of the fiduciary duty itself amounts to constructive fraud.” Cahill v.

Antonelli, 120 R.I. 879, 883, 390 A.2d 936, 938 (1978); see also J.K. Social Club v.

J.K. Realty Corp., 448 A.2d 130, 134 (R.I. 1982) (constructive trust operates in

presence of fraud or breach of a fiduciary relationship).

      Our review of the record reveals that, although the parties agreed that a

fiduciary relationship existed, plaintiffs failed to demonstrate that defendant

procured the conveyance through a misrepresentation to Flora, or in any way

breached his fiduciary duty, amounting to constructive fraud. See Curato, 715 A.2d

at 634; Cahill, 120 R.I. at 883, 390 A.2d at 939. The record is, in fact, devoid of any

evidence that indicates that defendant made a promise to Flora regarding the

property or that defendant “abused [Flora’s] trust and confidence by persuading her

to convey the real estate to him[.]” Cahill, 120 R.I. at 883, 390 A.2d at 938. Sousa

herself testified that she was unsure if defendant made any promises to Flora at any

time regarding the property and that she was not aware of Flora’s mindset at the time

of the conveyance. We agree with the trial justice that “[t]here is no evidence on

th[e] record indicating that [defendant] knew of the family understanding with

respect to the property. In fact, the record shows otherwise.” In their testimony,

both plaintiffs indicated that defendant was not present at any of the family




                                        - 10 -
conversations concerning the property and he would not have known about the

alleged understanding.

      The plaintiffs additionally argue that the statement evinces that defendant

knew about the family understanding; however, the statement in no way indicates

that defendant procured the property by a false representation to Flora or breached a

promise to her. See Curato, 715 A.2d at 634; Cahill, 120 R.I. at 883, 390 A.2d at

938. As such, plaintiffs failed to present evidence that would establish that defendant

breached a promise or that “an act involving fraud occurred as a result of [the

fiduciary] relationship.” Connor, 996 A.2d at 109 (quoting Manchester, 926 A.2d at

1013).

      Accordingly, we discern no error in the trial justice’s finding in favor of

defendant on the constructive trust claim.

                                          B

                               Promissory Estoppel

      The plaintiffs next contend that the trial justice erroneously found the alleged

contract to be ambiguous and unenforceable regarding their promissory estoppel

claim. Specifically, they argue that the statement was “a promise which [defendant]

should have reasonably expected Linda to rely upon in forbearing to pursue a claim

against him, and that Linda did, in fact, accept the offer and therefore did not make




                                        - 11 -
a claim against [defendant], and that injustice can only be avoided by enforcing

[defendant’s] promise.”

      This Court defines promissory estoppel as “a promise which the promisor

should reasonably expect to induce action or forbearance on the part of the promisee

or a third person and which does induce such action or forbearance, and therefore is

binding if injustice can be avoided only by enforcement of the promise.” Andrews v.

Lombardi, 231 A.3d 1108, 1130 (R.I. 2020) (quoting Cote v. Aiello, 148 A.3d 537,

547 (R.I. 2016)). “Application of the doctrine of promissory estoppel also has been

extended to situations in which the promisee’s reliance on the promise was induced,

and injustice may be avoided only by enforcement of the promise.” Id. (quoting

Cote, 148 A.3d at 547). Promissory estoppel requires: (1) a clear and unambiguous

promise; (2) reasonable and justifiable reliance upon the promise; and (3) detriment

to the promisee, caused by his or her reliance on the promise. Cote, 148 A.3d at 547.

      We first note that, even if the statement were construed to contain an

unambiguous promise, Linda, or her children, would not be entitled to 50 percent of

the proceeds until “the time of sale”—an event that clearly had not occurred when

this case was tried. At the very least, plaintiffs’ claim of promissory estoppel had

not yet ripened into a cause of action.

      More significantly, however, the trial justice found that plaintiffs failed on the

first prong—a clear and unambiguous promise—because of the phrase “after your


                                          - 12 -
death[,]” which was handwritten on the statement by Linda. The first paragraph of

the statement reads as follows:

             “I, Gilbert Roy am acknowledging that you, Linda Roy,
             are entitled to 50% of the proceeds, at the time of a sale
             and minus all expenses that I have incurred for the
             property located at 44 Ashburne St., Pawtucket, 02861.”

The plaintiffs submitted two versions of this statement into evidence, one containing

the handwritten “after your death” language modifying the first paragraph and one

without such a change.

      We agree with the trial justice that this modification shows an “expense

adjustment,” as the language would affect the amount owed to defendant by

plaintiffs, depending on whose death “your” refers to. The writing does not make

clear who “your” is meant to identify, nor is it clear whether such a change was

agreed to, because the version without the “after your death” language was already

signed by defendant. This modification creates an ambiguity and, as such, plaintiffs’

promissory estoppel claim fails.

      Thus, we find no error with the trial justice’s finding that plaintiffs failed to

establish a valid promissory estoppel claim.




                                        - 13 -
                                          C

                                Unjust Enrichment

      The plaintiffs’ final assertion is that the trial justice erred in her analysis of

plaintiffs’ unjust enrichment claim.2

      It is well settled by this Court that “to recover for unjust enrichment, a

claimant must prove: (1) that he or she conferred a benefit upon the party from whom

relief is sought; (2) that the recipient appreciated the benefit; and (3) that the

recipient accepted the benefit under such circumstances that it would be inequitable

for the recipient to retain the benefit without paying the value thereof.” South County

Post & Beam, Inc. v. McMahon, 116 A.3d 204, 210-11 (R.I. 2015) (brackets omitted)

(quoting Emond Plumbing & Heating, Inc. v. BankNewport, 105 A.3d 85, 90 (R.I.

2014)).

      The trial justice found that the plaintiffs did not confer a benefit upon the

defendant and, additionally, that the second and third prongs of the analysis were not

met. We agree and can dispense with this argument easily because the plaintiffs


2
  The plaintiffs, in making their argument in support of their claim of unjust
enrichment, additionally assert that the trial justice erred in limiting plaintiffs’
examination of Stachurski regarding the appreciation in value of the property created
by the addition; however, they present no argument beyond merely stating that this
action was in error. As a result, plaintiffs have waived this issue for our review by
“simply stating this issue for appellate review, without a meaningful discussion
thereof or legal briefing of the issues.” State v. Andrade, 209 A.3d 1185, 1197 (R.I.
2019) (brackets and deletion omitted) (quoting State v. Patino, 93 A.3d 40, 58 (R.I.
2014)).

                                        - 14 -
presented no evidence to suggest that they conferred any kind of benefit upon the

defendant. The plaintiffs’ contention that Linda’s financial contributions to the

construction of an addition onto her parents’ home constituted a benefit to the

defendant is simply too attenuated to warrant the equitable remedy of unjust

enrichment. Accordingly, we find that the trial justice did not err in her analysis of

the plaintiffs’ unjust enrichment claim.

                                            IV

                                     Conclusion

      For the reasons stated herein, we affirm the judgment of the Superior Court.

The record shall be returned to the Superior Court.

      Justice Goldberg, Justice Lynch Prata, and Justice Long did not participate.

      Justice Flaherty participated in the decision but retired prior to its publication.




                                           - 15 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET

                                     Tammi Sousa et al. v. Gilbert Roy, Jr., individually
Title of Case                        and as Trustee of The Gilbert F. Roy, Jr. Residence
                                     Trust −− 2005.
                                     No. 2019-140-Appeal.
Case Number
                                     (PC 13-5564)

Date Opinion Filed                   January 19, 2021


Justices                             Suttell, C.J., Flaherty, and Robinson, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Sarah Taft-Carter

                                     For Plaintiffs:

                                     Robert J. Ameen, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Christopher M. Lefebvre, Esq.




SU-CMS-02A (revised June 2020)